                        UNITED STATES DISTRICT COURT
                     WESTERN DISTRICT OF NORTH CAROLINA
                             CHARLOTTE DIVISION
                            3:20-cr-00107-MOC-DCK-3

UNITED STATES OF AMERICA,              )
                                       )
            vs.                        )
                                       )                            ORDER
ANTREL NACHEF WALKER,                  )
                                       )
                  Defendant.           )
_______________________________________)

       THIS MATTER is before the Court on Defendant’s Motion for Compassionate

Release/Reduction of Sentence. (Doc. No. 57). Because Defendant remains in a county jail, he

has no way to exhaust his administrative remedies with the Bureau of Prisons.

                                           ORDER

       IT IS, THEREFORE, ORDERED that within 20 days the Government shall file a

response to Defendant’s motion.



                                                Signed: March 2, 2021




      Case 3:20-cr-00107-MOC-DCK Document 58 Filed 03/02/21 Page 1 of 2
Case 3:20-cr-00107-MOC-DCK Document 58 Filed 03/02/21 Page 2 of 2
